DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      JOHN DANIEL FLANAGAN,
                            Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D16-2277

                              [ July 6, 2017 ]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Glenn Kelley, Judge; L.T. Case No. 50-2013-CF-011054-
AXXX-MB.

  Carey Haughwout, Public Defender, and Alan T. Lipson, Assistant
Public Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Rachael
Kaiman, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

CIKLIN, KLINGENSMITH, JJ., and METZGER, ELIZABETH A., Associate Judge,
concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.